The appeal in this case was filed on April 5, 1918; on October 12, 1920, the appeal was dismissed for want of prosecution; on October 19, 1920, the order of dismissal was vacated upon the stipulation of the parties and plaintiff in error was given until December 14, 1920, to file brief; on December 6, 1920, a stipulation was filed giving the plaintiff in error until December 30th to file brief, but no brief was filed, and on February 8, 1921, the appeal was again dismissed for want of prosecution. On February 15, 1921, the order of dismissal was set aside and the cause reinstated; on March 29, 1921, plaintiff in error was given until April 10, 1921, to file brief, but no brief has been filed, and no excuse given for the failure to file the same.
Therefore, the appeal herein is dismissed.
HARRISON, C. J., and PITCHFORD, McNEILL, and ELTING, JJ., concur.